DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on November 18, 2020, is a continuation of an international PCT application, filed on April 26, 2019, and claims priority to a foreign application, filed on May 18, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 10, 2021 and August 31, 2021 were filed before the mailing of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 106162709 A) in view of Han (WO 2012/136067 A1).
1. A method for measuring a packet loss rate, applied to a terminal (Li, FIG. 1), and comprising: 
obtaining configuration information for measuring an uplink packet loss rate, wherein the configuration information comprises: measurement time window information, measurement service information (Li, paras. [0089], [0090], [0094], “Through the above steps $102 to S106 of this ”), and condition information for triggering reporting of an uplink packet loss rate measurement (Han, FIG. 4, “Step S402: Based on QoS optimization or other requirements, the network element 1 delivers the PDCP layer. Measure control information to the terminal. The measurement control information may include one or more of the measured target measurement quantity, the measured target process, the measurement report information, and the like. In the implementation process, the target measurement quantity may include a specific PDCP protocol layer measurement quantity (for example, one or more of a PDCP packet throughput, a packet loss rate, a packet delay, and the like), and may also include a service to be measured. The identifier may be an EPS bearer id or an RB id or a QCI, or may not carry The service identifier is measured by default for all the services of the terminal. The target process of the measurement may be the process status of the terminal that performs the measurement, for example, the terminal is in the handover process, the RRC re-establishment process, the normal service process, etc.; The reporting method of the measurement result of the terminal, for example, if it is periodically reported, the measurement report information includes a period of reporting the measurement result. Preferably, the network element 1 can send measurement control information to the terminal through the control plane dedicated message in the manner of RRC signaling. […] Step S404, the terminal immediately measures the data packet of the PDCP layer according to the received measurement control information. For example, the target measurement amount is the throughput of the PDCP packet, the packet loss rate, the packet delay, and the like. The terminal can measure the target measurement according to the measurement requirements. The calculation method of the throughput may be: The number of packets sent by the PDCP layer of the terminal in a certain period; the calculation method of the packet loss rate may be: The number of packets sent by the terminal that does not receive the acknowledgement ACK (ACKNOWLEDGE) and the total number of packets sent.” emphasis added.); 
measuring the uplink packet loss rate based on the configuration information (Li, paras. [0089], [0090], [0094], “Through the above steps $102 to S106 of this embodiment, the terminal is used to receive the first message sent by the network element and carrying the minimized drive test MDT configuration, where the MDT configuration is a parameter for the MDT measurement of the loss rate, and the MDT is configured according to the MDT configuration. The method of measuring the loss rate and reporting the result of the loss rate measurement solves the problem that the terminal cannot provide the MDT measurement of the drive test with the loss rate minimization in the related technology, thereby filling the gap in the related technology. [ ] For the MDT configuration involved in this embodiment, an optional implementation of this embodiment may include: a loss rate measurement object, a loss rate measurement period, and a loss rate measurement trigger condition. […] When the loss rate measurement object is the uplink QCI discard rate per QoS category identifier, the terminal can measure the uplink discard rate per QCI in the following ways including:” Id.); and 
sending reporting information to a network device based on the uplink packet loss rate (Li, paras. [0089], [0090], [0094], “Through the above steps $102 to S106 of this embodiment, the terminal is used to receive the first message sent by the network element and carrying the minimized drive test MDT configuration, where the MDT configuration is a parameter for the MDT measurement of ” Id.)
Li et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Han provides prior art disclosure and suggestions for the claimed invention, such as condition information for triggering reporting of an uplink packet loss rate measurement (Han, FIG. 4, Id.) The prior art disclosure and suggestions of Han are for reasons of enhancing system QoS and improving user experience (Han, Abstract, “Disclosed are a quality of service (QoS) optimization method and system, and a network-side network element; the QoS optimization method comprises the following steps: a network-side network element sends the PDCP layer measurement control information to a terminal; the network-side network element receives the measurement result information reported by the terminal after the terminal measures the PDCP layer packet according to the PDCP layer measurement control information, and optimizes the network QoS according to the measurement result information. The system QoS is enhanced and user experience is improved via the present invention.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enhancing system QoS and improving user experience.
Li, para. [0094], “When the loss rate measurement object is the uplink QCI discard rate per QoS category identifier, the terminal can measure the uplink discard rate per QCI in the following ways including:” Id.); and/or, 
the condition information for triggering reporting of an uplink packet loss rate measurement comprises: at least one of preset threshold information about a packet loss rate threshold that triggers reporting, or period information about reporting of a packet loss rate measurement (Han, FIG. 4, Id.)
3. The method for measuring a packet loss rate according to claim 1, wherein the measuring the uplink packet loss rate comprises: 
determining a quantity of packets that are sent in an uplink direction and that are lost and a quantity of packets that are sent in the uplink direction within a preset time (Li, paras. [0096], [0097], “Among them, the number of discarded packets per QCI includes: the number of packets that are not transmitted on the air interface Packet Data Convergence Protocol (PDCP) packets, or, including […] In addition, the total number of QCI packets is the total number of PDCP SDU packets of the QCI delivered to the PDCP layer by the PDCP upper layer protocol on the UE side in a unit time.”); and 
obtaining the uplink packet loss rate based on the quantity of packets that are sent in the uplink direction and that are lost and the quantity of packets that are sent in the uplink direction (Li, paras. [0094], [0096], [0097], Id.)
Li, para. [0098], “In other words, the uplink discard rate per QCI in the first mode refers to the rounded value of the ratio of the number of QCI discarded under test to the total number of QCI messages under test in the measurement period; the discarded message refers to the PDCP layer Packet discarding: The first method reflects the ratio of packets discarded due to congestion and traffic management during the measurement time period of the same QCI service on different radio bearers on a certain terminal.”)
5. The method for measuring a packet loss rate according to claim 4, wherein the packets that are sent in the uplink direction and that are lost comprise: 
at least one of an uplink packet that is transmitted over an air interface and for which success acknowledgement has not been received, an uplink packet that is transmitted over an air interface and for which a failure acknowledgement has been received, or an uplink packet that is transmitted over an air interface and that is determined as a receiving failure (Li, para. [0113], “Among them, the number of air interface losses per QCI per uplink includes the number of PDCP packets for which at least part of the fragmented packets have been transmitted on the air interface but did not receive a successful response, and the PDCP packets will not be retransmitted during the measured period…”); or, 
the packet that is sent in the uplink direction and that is lost is an uplink packet of which at least a part of data is lost (Li, para. [0113], Id.)

at least one of an uplink packet that is transmitted over an air interface and for which failure acknowledgement has not been received, an uplink packet that is transmitted over an air interface and for which a success acknowledgement has been received, or an uplink packet that is transmitted over an air interface and that is determined as a receiving success (Li, para. [0114], “In addition, the number of successful uplink transmissions per QCI includes the number of PDCP packets of the tested QCI that have been transmitted over the air interface and received a successful response.”); or, 
the packet that is successfully sent in the uplink direction is an uplink packet of which at least a part of data is successfully received (Li, para. [0114], Id.)
7. The method for measuring a packet loss rate according to claim 1, wherein the uplink packet loss rate comprises: 
at least one of an uplink air interface packet loss rate of the terminal, an uplink air interface packet loss rate of a preset fifth-generation quality of service identifier, an uplink air interface packet loss rate of a first preset bearer type, an uplink air interface packet loss rate of a sending path of a second preset bearer type, an uplink air interface packet loss rate of a preset bearer, or an uplink air interface packet loss rate of a preset data flow (Li, para. [0094], Id.)
8. The method for measuring a packet loss rate according to claim 1, wherein the sending reporting information to a network device comprises: 
sending the reporting information to the network device when the condition information for triggering reporting of an uplink packet loss rate measurement in the configuration information is met (Han, FIG. 4, Id.)
Li, FIG. 1, Id.), and comprising: 
receiving reporting information sent by a terminal (Li, paras. [0089], [0090], [0094], Id.), 
wherein the reporting information is obtained and sent by the terminal after the terminal measures an uplink packet loss rate based on configuration information, and the configuration information comprises: measurement time window information, measurement service information (Li, paras. [0089], [0090], [0094], Id.), and condition information for triggering reporting of an uplink packet loss rate measurement (Han, FIG. 4, Id. cf. Claim 1).
Li et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Han provides prior art disclosure and suggestions for the claimed invention, such as condition information for triggering reporting of an uplink packet loss rate measurement (Han, FIG. 4, Id.) The prior art disclosure and suggestions of Han are for reasons of enhancing system QoS and improving user experience (Han, Abstract, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enhancing system QoS and improving user experience.
10. The method for obtaining a packet loss rate according to claim 9, wherein the receiving reporting information sent by a terminal comprises: 
receiving the reporting information fed back by the terminal when the condition information for triggering reporting of an uplink packet loss rate measurement in the configuration information is met (Han, FIG. 4, Id. cf. Claim 8).
Li, para. [0094], Id. cf. Claim 2).
12. The method for obtaining a packet loss rate according to claim 9, before the receiving reporting information sent by a terminal, further comprising: 
sending at least one of the measurement time window information, the measurement service information (Li, paras. [0094], [0096], [0097], Id.), or the condition information for triggering reporting of an uplink packet loss rate measurement in the configuration information to the terminal (Han, FIG. 4, Id. cf. Claim 1).
13. A terminal, comprising: a memory, a processor, and a computer program stored in the memory and executable on the processor, wherein when the computer program is executed by the processor (Li, FIG. 2), following steps are performed: 
obtaining configuration information for measuring an uplink packet loss rate, wherein the configuration information comprises: measurement time window information, measurement service information (Li, paras. [0089], [0090], [0094], Id.), and condition information for triggering reporting of an uplink packet loss rate measurement (Han, FIG. 4, Id.); 
measuring the uplink packet loss rate based on the configuration information (Li, paras. [0089], [0090], [0094], Id.); and 
sending reporting information to a network device based on the uplink packet loss rate (Li, paras. [0089], [0090], [0094], Id. cf. Claim 1).
Han, FIG. 4, Id.) The prior art disclosure and suggestions of Han are for reasons of enhancing system QoS and improving user experience (Han, Abstract, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enhancing system QoS and improving user experience.
14. The terminal according to claim 13, wherein the measurement service information comprises at least one of a data flow identifier, a quality of service type identifier, a protocol data unit session identifier, a cell group identifier, a data radio bearer identifier, or a logical channel identifier (Li, para. [0094], Id.); and/or, 
the condition information for triggering reporting of an uplink packet loss rate measurement comprises: at least one of preset threshold information about a packet loss rate threshold that triggers reporting, or period information about reporting of a packet loss rate measurement (Han, FIG. 4, Id. cf. Claim 2).
15. The terminal according to claim 13, wherein the measuring the uplink packet loss rate comprises: 
determining a quantity of packets that are sent in an uplink direction and that are lost and a quantity of packets that are sent in the uplink direction within a preset time (Li, paras. [0096], [0097], Id.); and 
Li, paras. [0094], [0096], [0097], Id. cf. Claim 3).
16. The terminal according to claim 13, wherein the sending reporting information to a network device comprises: 
sending the reporting information to the network device when the condition information for triggering reporting of an uplink packet loss rate measurement in the configuration information is met (Han, FIG. 4, Id. cf. Claim 8).
17. A network device, comprising: a memory, a processor, and a computer program stored in the memory and executable on the processor, wherein when the computer program is executed by the processor (Han, FIG. 2), the method for obtaining a packet loss rate according to claim 9 is performed.
18. The network device according to claim 17, wherein the receiving reporting information sent by a terminal comprises: 
receiving the reporting information fed back by the terminal when the condition information for triggering reporting of an uplink packet loss rate measurement in the configuration information is met (Han, FIG. 4, Id. cf. Claim 8).
19. A non-transitory computer readable storage medium, storing a computer program, wherein when the computer program is executed by a processor (Li, FIG. 2, Id.), the steps of the method for measuring a packet loss rate according to claim 1 are performed.
Han, FIG. 2, Id.), the steps of the method for obtaining a packet loss rate according to claim 9 are performed.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Liu et al. (US 2013/0114446 A1) provides prior art disclosure and suggestions considered as relevant to the subject matter of the claimed invention (Liu, Abstract, “A method of managing one or more test measurements associated with a communication system using a wireless transmit/receive unit (WTRU) is disclosed. The method includes receiving, by the WTRU, a measurement configuration including at least a trigger indicating a condition or event for initiation of the one or more test measurements; determining, by the WTRU, whether the trigger has been satisfied, as a determination result; initiating the one or more test measurements in accordance with the determination result; and measuring, by the WTRU, the one or more test measurements.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476